ARNOLD, Judge.
We see no merit in defendant’s argument that the trial court erred in finding that the in-court identification of defend*213ant by the witness was based on her observation of defendant at the scene of the crime and that the identification was untainted by out-of-court photographic identification.
The witness, Pat Moccia, testified on voir dire that she was able to observe the defendant during the robbery for about a minute and that he did not wear a mask. She stated that the lighting of the office provided as much illumination as the fluorescent lights provided for the courtroom. The defendant offered no evidence during the voir dire hearing. At the conclusion of the hearing the court made findings of fact sub-tantially consistent with the State’s evidence and defendant’s motion to suppress the evidence was overruled. This was proper procedure. State v. Burns, 287 N.C. 102, 214 S.E. 2d 56 (1975). The trial court’s findings of fact on the voir dire, supported as they are by ample evidence, are conclusive on appeal. State v. Bums, supra; State v. Cross, 284 N.C. 174, 200 S.E. 2d 27 (1973).
Defendant also contends that the trial court erred in denying his motion for arrest of judgment. His argument that an armed robbery occurring at a single location at a single time, even though more than one person happens to be present and property is taken from more than one person, should be considered as a single offense is unsound.
This is not a situation, as in State v. Potter, 285 N.C. 238, 204 S.E. 2d 649 (1974), where the lives of all employees in a store are threatened and endangered by the use or threatened use of a firearm incident to the theft of their employer’s money or property. Six different people were robbed in the instant case. The defendant robbed each individual of his personal property and threatened and endangered each individual’s life with a firearm. The armed robbery of each person was a separ rate and distinct offense. State v. Johnson, 23 N.C. App. 52, 208 S.E. 2d 206 (1974).
We have reviewed defendant’s remaining assignments of error and they too are without merit.
No error.
Judges Britt and Vaughn concur.